Citation Nr: 1720387	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-01 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine prior to September 23, 2014, and in excess of 40 percent disabling thereafter.

2.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to November 1978.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In August 2011, the RO increased the previously assigned disability rating for lumbar degenerative disc disease from 10 percent to 20 percent effective June 9, 2011, the date of receipt of the claim.  The RO issued another rating decision in November 2011, granting service connection for radiculopathy of the left lower extremity and assigning an initial disability rating of 10 percent effective June 9, 2011.  The Veteran appealed, arguing that the assigned ratings did not accurately reflect the severity of his disabilities.

In July 2014, the case came before the Board.  The Board determined that based on records received from the Social Security Administration (SSA) and the Veteran's statements to a VA examiner, the record raised the issue of the Veteran's potential eligibility for a total rating based on individual unemployability due to service-connected disability.  The Board remanded both the rating issues and the TDIU claim for further development.

While the matter was in remand status, in October 2014, the RO increased the rating for the Veteran's service-connected degenerative disc disease of the lumbar spine to 40 percent disabling effective September 23, 2014, and increased the evaluation of service-connected left lower extremity radiculopathy to 20 percent disabling, effective September 23, 2014.

In April 2016, this matter was again remanded for additional development.  

In June 2016, the RO increased the initial rating for the Veteran's service-connected left lower extremity radiculopathy to 20 percent disabling effective June 9, 2011.


FINDINGS OF FACT

1.  Prior to September 23, 2014, symptoms of the Veteran's lumbar spine disability did not more nearly approximate flexion of the thoracolumbar spine of 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, nor was his disability manifested by incapacitating episodes due to intervertebral disc syndrome. 

2.  From September 23, 2014, symptoms of the Veteran's lumbar spine disability have not included or more nearly approximated ankylosis or incapacitating episodes nor has his disability been manifested by incapacitating episodes due to intervertebral disc syndrome. 

3.  Throughout the appeal period, the Veteran's left lower extremity peripheral neuropathy has been manifested by no more than moderate incomplete paralysis of the sciatic nerves; moderately severe incomplete paralysis has not been not shown.

4.  The Veteran is unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine prior to September 23, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code (DC) 5243 (2016). 

2.  The criteria for a rating in excess of 40 percent for degenerative disc disease of the lumbar spine from September 23, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code (DC) 5243 (2016). 

3.  The criteria for an initial rating in excess of 20 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.124a, Code 8520 (2016).  

4.  The criteria for an award of TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

In a June 2011 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of:  information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations in connection with the claims decided herein that, taken together, fully address the criteria for deciding the claims.  In this regard, the Board notes that the examiners reviewed the Veteran's medical history and claims file and offered reasoned opinions based on a review of the relevant evidence. 

As the Board's decision to grant entitlement to a total rating based on individual unemployability herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veteran's Claims Assistance Act of 2000 and the implementing regulations.   

Finally, the Board notes that this matter was remanded in April 2016 in order to obtain updated VA treatment records and also to afford the Veteran additional opinion regarding his claims.  Upon remand, additional relevant VA treatment records were obtained and the Veteran was provided a VA addendum opinion dated in May 2016, and an additional VA examination dated in February 2017, which together address the questions posed by the Board in the April 2016 remand.  As such, the Board finds that there has been substantial compliance with the terms of the Board's remand directives.   D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Increased ratings.

Disability evaluations are determined by application of the criteria set forth in the VA's Rating Schedule, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

When it is not possible to separate the effects of the service connected and non-service connected disabilities, the benefit of the doubt doctrine dictates that such signs and symptoms be attributed to the service-connected disability or disabilities.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52698 (Oct. 8, 1996)).  

Where service connection has been granted and the assignment of the rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as noted above, staged ratings are currently in effect for the Veteran low back disability, 20 percent prior to September 23, 2014, and 40 percent thereafter.  The Veteran's left lower extremity disability is evaluated as 20 percent disabling from the date of the claim.

The Veteran's lumbar spine disability is rated under 38 C.F.R. § 4.71a, DC 5243.  All diseases and injuries of the spine other than intervertebral disc syndrome (IVDS) are rated under the general rating formula for diseases and injuries of the spine (general rating formula).  IVDS is rated either under the general rating formula or under the Formula for Rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the general rating formula, with regard to the thoracolumbar spine, a 20 percent rating is warranted for flexion between 30 and 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 40 percent rating is warranted for flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Higher ratings of 50 and 100 percent require unfavorable ankylosis.  

Note 1 to the general rating formula provides that any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be rated separately under the appropriate diagnostic code.  

Disabilities of the spine may also be rated under the formula for rating Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes (formula for rating IVDS).  Incapacitating episodes of at least two weeks but less than four weeks during the past 12 months, warrant s a 20 percent evaluation.  Incapacitating episodes of at least four weeks but less than six weeks during the past 12 months, warrant s a 40 percent evaluation.  A 60 percent evaluation is for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 to the formula for rating IVDS defines incapacitating episodes as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician. 

Ratings for diseases of the peripheral nerves in 38 C.F.R. § 4.124a are generally based on the degree of incomplete paralysis caused by the relevant nerve or, if applicable, complete paralysis.  Mild incomplete paralysis of the sciatic nerve, relating to the lumbar spine, warrants a 10 percent rating.  Moderate incomplete paralysis of the sciatic nerve, relating to the lumbar spine, warrants a 20 percent rating, and moderately severe incomplete paralysis of the sciatic nerve, relating to the lumbar spine, warrants a 40 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The evidence in this case consists of lay statements from the Veteran and his friends and family describing the severity of his service-connected low back disability, outpatient treatment records, and VA examinations dated in July 2011, September 2014, May 2016, and February 2017.

On examination in July 2011, the Veteran was diagnosed with lumbar degenerative disc disease.  The examiner indicated that the Veteran injured his back in service while on maneuvers.  The Veteran had chronic pain that radiated into the left leg.  Flare-ups were noted to decrease range of motion and increase pain.  Range of motion testing indicated forward flexion at 60 degrees, with pain at 40 degrees.  Extension, right and left lateral flexion, and right and left lateral rotation were all 15 degrees, with pain at 10 degrees.  There was no additional limitation in range of motion following repetitive-use testing, and no functional loss and/or functional impairment of the thoracolumbar spine.  Muscles lateral to lumbar spine were tender to palpation.  There was no guarding or muscle spasm of the thoracolumbar spine, and there was normal muscle strength and no muscle atrophy.  The examiner found moderate left lower extremity (sciatic nerve) radiculopathy, but no other neurologic abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems/pathologic reflexes.  The examiner indicated that the Veteran did not have IVDS of the thoracolumbar spine.  The Veteran regularly used a cane for ambulation.  The examiner found that, because of the Veteran's back disability, no physical work was possible.

On examination on September 23, 2014, the examiner indicated that the Veteran's claims file was reviewed.  The Veteran was noted to be on Social Security disability and previously worked for the post office.  He last worked in the 1980's.  The Veteran was diagnosed with lumbar degenerative disc disease.  The Veteran reported increased pain, constant, average 7/10 in intensity.  The Veteran stated that the pain is in his lower back radiated down his left leg.  He indicated that his back condition had taken away his mobility.  He denied any bowel or bladder incontinence, but reported flare-ups on prolonged walking/standing/sitting, and bending.  Range of motion testing indicated forward flexion of 25 degrees, with pain at 25 degrees, extension of 5 degrees with pain at 5 degrees, right lateral flexion of 10 degrees  with pain at 10 degrees, left lateral flexion of 20 degrees with pain at 20 degrees, right lateral rotation of 10 degrees with pain at 10 degrees, and left lateral rotation of 10 degrees with pain at 10 degrees.  There was no additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  There was pain with palpation over lower lumbar spine with associated paraspinal muscle tenderness.  There was no muscle spasm of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour, and no guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  There was normal muscle strength and no muscle atrophy.  The examiner indicated that the Veteran had moderate left lower extremity (sciatic nerve) radiculopathy.  There was no ankylosis of the spine, and the Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems/pathologic reflexes.  The Veteran was found to have IVDS of the thoracolumbar spine, but no incapacitating episodes over the past 12 months due to IVDS.  The examiner indicted that the Veteran had a cane which he would use all of the time, had a walker for in his house, and a wheelchair for far distances.  The examiner noted that the Veteran's back joint pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  However, the examiner was unable to express the degree of additional range of motion loss due to pain on use or during flare-ups.

On examination on September 23, 2014, the Veteran was diagnosed with radiculopathy.  The Veteran stated that the pain is in his lower back would radiate down his left leg.  He stated that his radicular symptoms were initially intermittent but more recently they had been constant and more severe.  The examiner found that the Veteran had incomplete paralysis of the left lower extremity (sciatic) that was moderate in severity.  There was no muscle atrophy and the Veteran was noted to use a cane.  With respect to the impact of the Veteran's condition, the Veteran stated he could stand for two minutes maximum with a cane before he would have to sit down and rest due to his back pain and overall weakness.  He stated that he could walk about 20 feet with a cane before he would have to sit down and rest.  The Veteran stated he could lift approximately 10 pounds safely due to his back condition and that it was very difficult for him to go up/down stairs and he could not get up unassisted from the floor.  He reported that he could not do any job that required bending, crouching, or kneeling.  In addition, the Veteran reported that he could sit for about 20 minutes before he had to stand up and move around due to pain.  The Veteran could not take his pain medications if he is going to drive because they can make him drowsy, and that he would not be able to take them when he would work either which would make his pain level intolerable.  The Veteran reported that he had minimal computer skills and had never had a desk type of job. 

On examination in May 2016, after reviewing the Veteran claims file, the examiner reaffirmed the September 2014 findings and added that, regarding the issue of a July 2011 statement of the Veteran's spouse describing the severity of the Veteran's low back disability, there was nothing in her statement that contradicted the examiner's evaluation.  The examiner stated that, she was not able to discuss whether there was a medical reason to accept or reject the Veteran's spouse's statements, that were almost 5 years old, without resort to mere speculation. 

On examination in February 2017, the Veteran was again diagnosed with lumbar degenerative disc disease.  The examiner indicated that the Veteran's claims file was reviewed in connection with the examination.  The Veteran reported that his condition had gotten progressively worse and he indicated increasing pain which he stated it much more constant than prior.  The Veteran stated pain was localized to his lower back area, and he denied any radicular symptoms.   The Veteran reported that he was having significant difficulty getting around and that he had to move his bedroom closer to the bathroom so that he could use it.  He reported that he could no longer get in/out of a regular tub, and that he had to have a special shower put in.  As to functional loss or functional impairment, the Veteran stated that his condition affected everything, getting dressed, getting up and go to the bathroom, sleep, and everyday functions.   Upon range of motion testing, forward flexion was 20 degrees, extension was 0 degrees, right lateral flexion was 10 degrees, left lateral flexion was 10 degrees, right lateral rotation was 10 degrees, and left lateral rotation was 10 degrees.  Pain was noted on examination and caused functional loss.  There was also pain with palpation over the lower lumbar spine as well as paraspinal muscles.  The Veteran had extreme difficulty even standing up from his scooter to do the testing and was in too much pain to complete three repetitions.  The examiner found that the Veteran's back joint pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  The examiner, however, was unable to express the degree of additional range of motion loss due to pain on use or during flare-ups.  There was no ankylosis of the spine, and no muscle atrophy.  The examiner indicated that the Veteran did not have IVDS of the thoracolumbar spine.  The Veteran reported that he used a walker when in the house, a cane when he needs to get from his truck to the front door of his house, and a wheelchair all other times when outside the house.  The examiner noted that the Veteran did not currently work, but stated that it would be impossible at this stage in his life, and due to his service-connected back condition, that he would be able to do any job that required any amount of standing, walking, or any physical activity. 

The Board has also reviewed the Veteran's outpatient treatment records.  However, these records do no indicate symptoms that are worse than those reported in the VA examination reports.  

Applying the facts in this case to the legal criteria outlined above, the Board finds that an evaluation in excess of 20 percent prior to September 23, 2014, and in excess of 40 percent thereafter for the Veteran's service-connected low back disability is not warranted.  Prior to September 23, 2014, in order to warrant a higher evaluation, the evidence must show flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  On examination in July 2011, however, flexion was indicted to be 60 degrees, with pain at 40 degrees.  Moreover, although the Veteran credibly reports functional loss and flare-ups, the Board finds that the lack of objective findings on the VA medical examinations referenced above reflects that the additional loss of motion due to the flare-ups would not result in the significant degree of additional limitation of at least 30 degrees (from the 60 degrees flexion with pain at 40 degrees) that would be required for the flexion of 30 degrees or less warranting a 40 percent rating under the general rating formula.  Again, the Board notes that the July 2011 examination noted pain at 40 degrees.  There was no additional limitation in range of motion following repetitive-use testing, and no functional loss and/or functional impairment of the thoracolumbar spine.  Additionally, there was normal muscle strength and no muscle atrophy.  

In addition, a higher evaluation for IVDS is not warranted.  In order to warrant a higher evaluation prior to September 23, 2014, the evidence must show incapacitating episodes of at least four weeks but less than six weeks during the past 12 months, which is not shown by the evidence. 

From and after September 23, 2014, an evaluation in excess of 40 percent for the Veteran's service-connected back disability is not warranted.  Neither VA treatment notes nor the VA examination reports indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Rather, these documents contain either specific findings of no ankylosis or range of motion findings reflecting that there is no ankylosis.  The lay statements similarly do not indicate that there has been ankylosis.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 (2016), this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis. See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  In addition, the Veteran does not contend, and the evidence does not reflect, that he has suffered from incapacitating episodes due to IVDS.

Finally, Note 1 to the general rating formula provides that any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be rated separately under the appropriate diagnostic code.  In this regard, the Board notes that the Veteran is service-connected for left lower extremity radiculopathy, evaluated as 20 percent disabling.  In order to warrant a higher evaluation, the condition must be found to be moderately severe.  However, the examiners in this case have consistently described the severity of the condition as moderate.  As such, absent additional evidence indicating that the disability is more severe that characterized by the examiner, a higher evaluation for this condition is not warranted.  In addition, there has been no finding of right lower extremities radiculopathy or other related neurological conditions, such as associated bladder or bowel dysfunction.  The weight of the evidence is thus against any additional separate compensable ratings for associated objective neurologic abnormalities.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms are fully contemplated by the applicable rating criteria.  The general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease and the Notes provide for consideration of both orthopedic and neurologic symptoms.  This broad language in the criteria thus contemplates all of the symptoms experienced by the Veteran, even to the extent they are not specifically noted in the general rating formula or formula for rating IVDS based on incapacitating episodes or specifically listed in the former criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for cervical and thoracolumbar strain is not warranted.  38 C.F.R. § 3.321 (b)(1).

As the preponderance of the evidence reflects the symptoms of the Veteran's lumbar spine disability and left lower extremity radiculopathy do not more nearly approximate the criteria for higher ratings, the benefit of the doubt doctrine is not for application and the claims for an increased rating must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

III.  TDIU.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340; 4.16.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

The United States Court of Appeals for Veteran s Claims (Court) has held that in determining whether the Veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  

In this case, the Veteran does not meet the percentage requirements for entitlement to individual unemployability.  He is currently service-connected for lumbar degenerative disc disease, evaluated as 20 percent disabling from June 9, 2011, and as 40 percent disabling from September 23, 2014; as well as left lower extremity radiculopathy, evaluated as 20 percent disabling from June 9, 2011.  His combined evaluation is 40 percent from June 9, 2011, and 50 percent from September 23, 2014.  When a Veteran does not meet the rating criteria for a TDIU rating under 38 C.F.R. § 4.16(a), they are nevertheless to be considered for a TDIU rating under 38 C.F.R. § 4.16(b), if the record shows that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disability.  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

Based on evidence in this case, the RO referred the issue of TDIU to the Director of the Compensation Service for extraschedular consideration.  The Director then issued a memorandum, finding the Veteran was not unemployable as a result of his service connected disabilities.  

In this regard, the Board notes that it has jurisdiction to review the Director's  decision denying or assigning an extraschedular rating, and the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015).  Although the Board is required to obtain the Compensation Service Director's decision before awarding extraschedular TDIU benefits in the first instance, see Bowling v. Principi, 15 Vet.App. 1, 10 (2001), the Board is not bound by the Director's decision or otherwise limited in its scope of review of that determination.  Wages v. McDonald, 27 Vet. App. 233, 236-38 (2015) (citing 38 U.S.C.A. §§ 511 (a), 7104(a); 38 C.F.R. § 4.16 (b)).  Thus, as the issue of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16 (b) has been referred to the Director, and the Director has issued a decision, the issue is now before the Board and must be addressed on the merits.  Cf. Anderson v. Shinseki, 22 Vet.App. 423, 427 (2009) ("[T]here is no restriction on the Board's ability to review the denial of an extraschedular rating [under 38 C.F.R. § 3.321 (b)(1)] on appeal").

After a review of the evidence, and affording the Veteran the benefit of the doubt, the Board finds that entitlement to individual unemployability is warranted in this case.  The evidence, as noted in the VA examination reports above, indicates that the Veteran would be unable to secure or follow substantially gainful occupation as a result of his service-connected disabilities.  

On examination in September 2014, the Veteran was indicated to have last worked for the Post Office in the 1980's.  The Veteran reported that he had minimal computer skills and had never had a desk type of job.  The July 2011 examiner found that no physical work was possible due to his back condition, and the examiner in February 2017 found that work would be impossible at this stage in the Veteran's life due to his service-connected back condition.   

The evidence indicates that the Veteran would not be able to do any job that required any amount of standing, walking, or any physical activity.  With respect to sedentary employment, the record shows that the Veteran is limited in the time he can sit, as he would have to stand every 20 minutes to relieve back pain.  Additionally, he has indicated that he would be unable to take pain medication at work because it would interfere with his ability to function and drive, which would result in debilitating back pain.  Even if the Veteran were physically capable of sedentary employment, his work history and training are in a field requiring manual labor and he does not have the work experience or training to realistically obtain more than marginal sedentary employment.   

Given the impairment caused by the Veteran's service-connected disabilities, his educational background, and his employment history, the Board finds that the evidence of record establishes that the Veteran is unable to obtain and maintain substantially gainful employment due to service-connected disability.  Accordingly, the Board finds that entitlement to TDIU on an extraschedular basis is warranted.  See 38 C.F.R. §§ 3.102, 4.16(a).  


ORDER

An evaluation in excess of 20 percent prior to September 23, 2014, for degenerative disc disease of the lumbar spine is denied.

An evaluation in excess of 40 percent from and after September 23, 2014, for degenerative disc disease of the lumbar spine is denied.

An evaluation in excess of 20 percent for radiculopathy of the left lower extremity is denied.

Entitlement to individual unemployability is granted.



______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


